Citation Nr: 1505974	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to the left knee disability.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1993 to February 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for a right shoulder disability, asthma, and bilateral knee disabilities.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and, in October 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC in September 2010.  

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2013, the Board denied the claim for service connection for a right knee disability.  In that decision, the Board also remanded the claims for service connection for asthma, a right shoulder disability, and a left knee disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied service connection for a right knee disability, and remanding that claim to the Board for further proceedings consistent with the joint motion.  As noted in the joint motion, the Board's remand of the service connection claims for asthma, right shoulder disability, and left knee disability was not disturbed.

Instead, review of the record shows that, after attempting to complete the development requested in the June 2013 remand with respect to the asthma, right shoulder, and left knee claims, the AMC returned the matters on appeal to the Board for further consideration.  However, as discussed below, the AMC did not ensure that the directives of the June 2013 remand were substantially complied with, thereby necessitating an additional remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has paperless, electronic files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the VBMS file reveals the August 2014 joint motion for remand and September 2014 Court Order, as well as private treatment records from various healthcare providers dated from December 2010 to September 2014, which have not been considered by the Agency of Original Jurisdiction (AOJ) and were not accompanied by a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304 (2014).  However, as the matters on appeal involving the right shoulder and bilateral knees are being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  The remainder of the documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision on the claim for service connection for asthma is set forth below.  The claims for service connection for a right shoulder disability, left knee disability, and right knee disability are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on her part, is required.


FINDING OF FACT

Competent, credible and probative evidence of record indicates that the Veteran's current asthma disability is at least as likely as not related to her military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for asthma, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran seeks to establish service connection for asthma on the basis that she first began to experience respiratory problems during service, which have continued to the present.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service treatment records (STRs) show the Veteran sought treatment for respiratory problems on several occasions during service.  In August and December 1993, she was diagnosed with an upper respiratory infection, after complaining of shortness of breath and trouble breathing, with other associated symptoms.  See also June 1993 STR.  In January 1994, pulmonary function tests revealed mild restriction and obstruction, which was diagnosed as restrictive airway disease.  

At a Medical Board evaluation conducted in January 1994, the Veteran reported experiencing shortness of breath with running and any exercise, which had persisted for approximately two years and had been previously diagnosed as bronchitis.  Based upon this evaluation, in February 1994, a Medical Evaluation Board determined that the Veteran's respiratory condition existed prior to service and was not permanently worsened by service.  However, as pertinent to the instant claim, the Board notes that a respiratory disability, to include asthma or any other restrictive airway disease, was not noted on her April 1992 pre-enlistment examination.  Therefore, the Veteran is presumed to have been in sound respiratory condition at entry into service.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Notably, in addition to the several instances of treatment for respiratory problems during service, the Veteran also reported having shortness of breath at her January 1994 separation examination.  

The Veteran has asserted that she has continued to experience respiratory problems since service.  Post-service treatment records corroborate the Veteran's report of continued symptoms, as they show she has continued to complain of and seek treatment for respiratory problems, which have been variously diagnosed as an upper respiratory infection, bronchospasm, bronchitis, and asthma.  See private treatment records dated from 1999 to 2014.  

The Veteran was afforded a VA respiratory examination in May 2014, at which time her diagnosis of asthma was continued.  As to the nexus, or link, between the Veteran's current asthma disability and military service, the May 2014 VA examiner opined that, given that there is no lay or medical evidence of asthma prior to service, the service records show she was seen on numerous occasions for respiratory symptoms, her in-service PFTs were abnormal, and post-service records document ongoing treatment for asthma, it is at least as likely as not that the Veteran's asthma had its onset in service.  

The Board finds the May 2014 opinion is competent, credible, and probative evidence regarding whether the Veteran's current asthma disability is related to her military service.  It is clear that the May 2014 VA examiner reviewed the Veteran's medical records and considered the Veteran's assertions.  The VA examiner also offered a clear conclusion with supporting data and her opinion is consistent with the service treatment records, which document complaints of respiratory problems during service, as well as the post-service treatment records which document ongoing treatment for continued respiratory symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, there is no contrary opinion of record.  Moreover, while the May 2014 VA opinion was not definitive, the opinion was expressed in terms sufficient to warrant application of the benefit-of-the doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current asthma that is etiologically related to service; hence, the criteria for service connection are met.



ORDER

Service connection for asthma is granted.  


REMAND

Unfortunately the Board finds that further AOJ action on the claims for service connection for a right shoulder disability and the bilateral knee disabilities on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted in the Introduction above, in June 2013, the Board remanded the claims for service connection for asthma, a right shoulder disability, and a left knee disability for additional evidentiary development to be conducted, to include (1) requesting the Veteran provide authorization to enable the RO to obtain any outstanding, relevant private treatment records and (2) obtaining VA examinations and opinions regarding his asthma, right shoulder, and left knee disabilities.  The Board specifically directed that, if the benefits on appeal remained denied after completing the requested actions, the AOJ should provide the Veteran and her attorney with an appropriate SSOC that included clear reasons and bases for each determination, with an appropriate time period for response.  

[Parenthetically, the Board notes that, in the August 2014 joint motion for remand, the parties agreed that the issue of service connection for a right knee disability is inextricably intertwined with the claim of service connection for a left knee disability, as it is possible that the right knee condition could be secondary to the left knee disability.  As a result, the right knee claim was remanded to the Board for additional consideration and is, now, before the Board for adjudication.]

In March 2014, the RO sent the Veteran a letter requesting that she provide authorization to enable the RO to obtain private treatment records.  After receiving appropriate authorization from the Veteran, the RO requested records from each healthcare provider identified by the Veteran and associated the private treatment records with the paper claims file and the VBMS electronic claims file.  Such records include private treatment records from Piedmont Hospital, Concentra, Southside Medical Center, Southern Regional Hospital, and South Fulton Hospital, variously dated from December 2010 to September 2014.  Notably, the Veteran did not submit a waiver of initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Veteran was also afforded VA examinations in May 2014, which have been associated with the evidentiary record.  

Despite the foregoing development, the record does not reflect that the AOJ re-adjudicated the claims on appeal after completing the requested development, as specifically directed in the June 2013 Board remand.  Indeed, the AOJ last adjudicated the claims on appeal in a September 2010 SSOC and, as a result, the additional private treatment records obtained following the June 2013 remand, as well as the May 2014 VA examination reports, have not yet been considered by the AOJ; nor have the Veteran and her attorney been given appropriate notice of or opportunity to respond to this evidence.  

Because this evidence is relevant to the Veteran's claims remaining on appeal and the AOJ failed to comply with the Board's directive to issue an SSOC if any benefit on appeal remained denied following the development requested in the June 2013 remand, the Board must remand the claims remaining on appeal for the AOJ to readjudicate each claim in light of the additional evidence, and, if not fully favorable to the Veteran, for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2014).  See also Stegall, supra.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claims on appeal since September 2010) and legal authority.  

2.  If the benefits sought on appeal remain denied, the AOJ must furnish to the Veteran and her attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


